Citation Nr: 0733846	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Board notes that the appellant's dates of service and 
duty status throughout his period of service are unclear.  
The record does indicate that the appellant served in the 
Navy reserves commencing in March 2002 as shown by his 
certification and acceptance of enlistment form; and the 
record also contains a finding of physical disqualification 
dated in October 2003, noting that the appellant was not 
physically qualified for retention in the Navy reserve due to 
a back disability, specifically, a ruptured nucleus pulposus.

Regarding the appellant's duty status, in a September 2005 
report of contact, the appellant himself stated that he was 
never on active duty, but rather served on inactive duty 
training in the Navy reserves.  The file also contains a 
leave and earnings statement dated in May 2005, noting that 
the appellant was on inactive duty training on April 21, 
2002; May 18, 2002 and May 19, 2002.

The appellant testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2007.  A 
transcript of that hearing is of record.


FINDING OF FACT

The appellant does not have a back disability that is related 
to his military service.


CONCLUSION OF LAW

The appellant does not have a back disability that is the 
result of injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2005, September 2005 and November 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised him of what the evidence must show 
to establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  The RO requested that the appellant 
either identify or submit any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The appellant was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO was very specific in regards to what information and 
evidence was still needed from the appellant in order to 
establish entitlement to the benefit sought.  The RO 
requested that the appellant submit information regarding how 
and when he injured his back while training with his reserve 
unit.  The appellant was asked to furnish the date(s) of the 
injury, and documentation in the form of his earnings and 
leave statements to verify that he was in fact on inactive 
duty training at the time of his alleged injury.  The RO 
requested this information in September and November of 2005, 
and the Board notes that the file does contain one leave and 
earnings statement dated in May 2005, that was submitted to 
the Milwaukee RO in November 2005.  (It is unclear if the 
appellant submitted this document.)

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the appellant's 
certification of enlistment, service medical records (SMRs), 
and private medical records.  The RO also contacted the 
National Personnel Records Center (NPRC), and the appellant's 
reserve unit in an attempt to verify his dates of service and 
his duty status.  However, NPRC was unable to verify his 
dates of service and a phone call to the appellant's reserve 
unit revealed that the unit itself had no records pertaining 
to the appellant.  VA has no duty to inform or assist that 
was unmet.

In a November 2005 statement in support of claim submitted by 
the appellant, he contended that he injured his low back "on 
several occasions" during inactive duty training in 2002.  
In addition, during his April 2007 videoconference hearing, 
the appellant alleged that he injured his back during a 
weekend drill session while training with the Navy reserves.  
Specifically, he stated that his job during weekend drills 
was to set up the cafeteria, and that one day he was lifting 
a table and he fell forward all of a sudden because his back 
gave out.  The appellant stated that he was immediately taken 
to the nurse's office in the Navy clinic following this 
incident.

At the appellant's February 2002 enlistment examination for 
the reserves, the examiner noted a normal spine; however, the 
appellant, on his report of medical history, also dated in 
February 2002, checked the box "yes" for recurrent back 
pain/back problems and further noted that he experienced a 
lower back "lumbar" strain that flared up from time to 
time.  The medical examiner at the time of enlistment 
acknowledged the appellant's back problem, but noted on the 
medical history report that the appellant had "no residual 
back problems" and deemed him fit for service in the 
reserves.

The record contains several progress notes and operative 
reports from the appellant's private physicians noting 
chronic axial low back pain, an annular tear at L4-5 and L5-
S1, and internal disc disruption.  A February 2001 progress 
note from B.C., M.D. diagnosed the appellant with disc 
degeneration and noted back pain radiating down his right leg 
and a CT scan revealed a herniated disc at L5-S1.  The 
treatment report also noted that the appellant had switched 
jobs to one where he is no longer lifting and his back pain 
had subsided.  A February 2002 operative report by D.M., M.D. 
noted a postoperative diagnosis of chronic axial low back 
pain, likely discogenic low back pain, intermittent bilateral 
S1 radicular symptoms, and an annular tear noted at L5-S1.  
An August 2002 progress note by D.M., M.D., noted that 
another doctor, Dr. A., examined the appellant and felt that 
his persistent low back pain was not related to a work-
related injury but was secondary to a degenerative disc 
disease process.  Dr. M. noted that he strongly disagreed 
with Dr. A.'s assessment and explained that although the 
appellant had intermittent bouts of mild short-lived low back 
pain, any of these prior episodes resolved prior to his work 
injury in August 2000.  Dr. M. further commented that this 
August 2000 work-related injury that occurred while 
"digging," resulted in chronic axial low back pain with 
intermittent radicular symptoms, and noted that internal disc 
disruption was likely the etiology of his symptoms.  Another 
progress note from Dr. M. dated in October 2002, again 
commented that the appellant's symptoms were all in keeping 
with a work related annular tear at L4-5 and L5-S1, resulting 
in his persistent axial low back pain.

A December 2002 progress note by B.C., M.D. noted that the 
appellant was in a car accident about 10 days prior to his 
doctor's visit and this car accident caused his back to flare 
up a little, and he experienced squeezing axial low back pain 
and reported his pain level as anywhere from a 5 to a 10 out 
of 10.

Progress notes by Dr. M. dated from January 2003 through 
November 2003 and also into 2004, note continuing complaints 
and treatment related to the appellant's low back disability.  
A November 2003 operative report shows a postoperative 
diagnosis of chronic axial low back pain, lumbar spondylosis, 
and a history of work-related internal disc disruption status 
post percutaneous annuloplasty; and a November 2004 progress 
note by Dr. C. noted that the appellant was seen for back 
pain which was a chronic problem for him and noted that the 
pain intensified since he moved into a new house and had been 
lifting boxes.  

A January 2003 letter from D.M., M.D. stated that the 
appellant sustained a work-related injury in 2000, resulting 
in persisting axial low back pain.  Dr. M. noted that the 
appellant was diagnosed with internal disc disruption at L4-5 
and L5-S1 with a positive discogram.  Dr. M. stated that the 
appellant was disabled because of his work related internal 
disc disruption with discogenic pain, and as such will be 
unable to fulfill the duties required of him in the Navy.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2007).  Service connection requires (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the current disability and the in-service injury.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the appellant clearly has a current back disability in 
the form of an internal disc disruption at L4-5 and L5-S1, 
with discogenic pain.  The record indicates that the 
appellant experienced problems with his back prior to, during 
and subsequent to his documented periods of inactive duty 
training with the reserves.  However, there is no evidence in 
the record that the appellant's current back disability is 
traceable to an injury that occurred while he was 
participating in a weekend drill session with the reserves.  
In fact, to date, the appellant has not provided the time 
period or a specific date on which his alleged injury 
occurred.  Besides the three dates of inactive duty training 
(April 21, 2002; May 18, 2002 and May 19, 2002) mentioned on 
the earnings and leave statement submitted in November 2005, 
it is unclear what other dates the appellant participated in 
drill training sessions because the appellant has not 
provided any other earnings and leave statements.  In 
addition, although the appellant stated at his April 2007 
hearing that he was immediately taken to the Navy clinic 
following his back injury in the cafeteria, the file contains 
no records to this effect.  The service medical records do 
not contain any references to a back-related injury while the 
appellant was training with the Navy reserves.

Further, the medical evidence of record, including progress 
notes from Dr. M., specifically attribute the appellant's 
current back disability (an internal disc disruption), to an 
August 2000 work-related injury.  The Board notes that on his 
VA Form 9, substantive appeal, dated in December 2006, the 
appellant stated that when he told Dr. M that he hurt his 
back at work, he meant that he hurt his back while at work 
for the military.  However, the appellant did not enter the 
reserves until March 2003, and Dr. M. attributes the current 
back disability to an August 2000 work injury, well before 
the appellant entered the reserves.

Turning to the appellant's claim of aggravation of a pre-
existing back disability, again the Board notes that the file 
contains no indication of an injury that occurred or 
exacerbation of any pre-existing problem during a training 
session with the reserves.  Without evidence of a back 
injury, complaints or treatment related to the back while on 
inactive duty training, the Board cannot conclude that an 
injury was incurred or aggravated during a drill training 
session, at least none that led to chronic disability.  In 
this regard, the Board notes that although the appellant's 
period of service in the reserves extended from March 2002 to 
around October 2003, because the appellant was not on full-
time active duty, any mention of aggravation of his back 
disability during this time period does not suffice to 
establish aggravation during a qualified period of service.  
On the contrary, aggravation must be shown to have taken 
place during one of the appellant's inactive duty training 
sessions.  Therefore, although the medical evidence documents 
that the appellant's back disability was aggravated by a 
December 2002 car accident which caused his back to flare up 
and resulted in squeezing axial low back pain, the medical 
evidence does not mention any incident during a training 
session that could have aggravated any pre-existing back 
disability, and there is no evidence that the motor vehicle 
accident occurred during a training period.

In short, after considering the record, it is clear that the 
appellant has a low back disability.  However, there is 
nothing in the record that documents that he sustained a back 
injury while on inactive duty training that led to chronic 
disability, and consequently there is no established nexus 
between the appellant's current back disability and his time 
spent in a training status with the reserves.  (Although the 
appellant is competent to report having sustained an injury 
during a reserve training session, he is not competent to 
attribute current disability to any such injury.)

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
appellant's current low back disability is not traceable to 
an injury incurred in or aggravated during his period of 
inactive duty training.


ORDER

Entitlement to service connection for a low back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


